Order filed May 7, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-01020-CR
                                     ____________

                     CHRISTEN LEE SHANEHCHIAN, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                 On Appeal from County Criminal Court at Law No. 6
                                Harris County, Texas
                           Trial Court Cause No. 1689765


                                          ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f),
that it must inspect the original of State's Exhibit No. 3, DVD Scene Video.

       The clerk of County Criminal Court at Law No. 6 is directed to deliver to the clerk
of this court the original of State's Exhibit No. 3, DVD Scene Video, on or before May 14,
2012. The clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon completion
of inspection, to return the original of State's Exhibit No. 3, DVD Scene Video, to the clerk
of County Criminal Court at Law No. 6.

                                                  PER CURIAM




                                             2